In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-21-00170-CV


           IN RE: THE COMMITMENT OF ANDREW PENA, APPELLANT

                          On Appeal from the 242nd District Court
                                   Hale County, Texas
              Trial Court No. B43349-2006, Honorable Kregg Hukill, Presiding

                                     June 15, 2022
                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and DOSS, JJ.


      The State of Texas filed a petition to commit appellant, Andrew Pena, as a sexually

violent predator. See TEX. HEALTH & SAFETY CODE ANN. §§ 841.001–.153. The jury found

that Pena is a sexually violent predator, and the trial court entered an order of civil

commitment, from which Pena appeals. We affirm.


                                     BACKGROUND


      The State filed a petition alleging Pena is a sexually violent predator and

requesting his commitment for treatment and supervision. The case was tried to a jury.

The State presented pen packets showing Pena’s 1998 convictions for three sexual
offenses, namely aggravated sexual assault of a child and two counts of indecency with

a child. Pena’s three victims were his stepdaughters, each of whom was aged nine or

ten at the time Pena offended against her.1 Pena served three concurrent twenty-five-

year sentences for these convictions. The State’s expert witness, a forensic psychologist

who had performed an evaluation of Pena, testified to his opinion that Pena suffers from

a behavioral abnormality. Pena was the only other witness to testify. After considering

the evidence, the jury found Pena to be a sexually violent predator.


                                               ANALYSIS


Admission of Evidence


      In his first issue, Pena asserts that the trial court erroneously admitted hearsay

evidence that Pena committed an uncharged, unadjudicated sex offense against his ex-

wife, “Rebecca.” We review a complaint about the admission or exclusion of evidence

for an abuse of discretion. In the Interest of J.P.B., 180 S.W.3d 570, 575 (Tex. 2005) (per

curiam). To demonstrate reversible error in the admission of evidence, an appellant must

show (1) that the trial court’s ruling was erroneous and (2) that the error was calculated

to cause, and probably did cause, the rendition of an improper judgment. See TEX. R.

APP. P. 44.1(a); U-Haul Int’l v. Waldrip, 380 S.W.3d 118, 136 (Tex. 2012). In making this

determination, we examine the entire case, “considering the evidence as a whole, the

strength or weakness of the case, and the verdict.” Waldrip, 380 S.W.3d at 136.




      1   The evidence indicated that the abuse continued over a period of several years.

                                                    2
        Pena’s opening brief does not argue that he was harmed by the admission of the

complained-of evidence. He contends, in his reply brief, that the evidence “probably

‘helped’ the jury arrive at its verdict.” Assuming without deciding that the trial court

admitted this evidence in error, Pena has failed to demonstrate that the admission of the

evidence probably caused the rendition of an improper judgment. See In re Commitment

of Fant-Caughman, No. 07-20-00084-CV, 2021 Tex. App. LEXIS 5591, at *4–5 (Tex.

App.—Amarillo July 14, 2021, no pet.) (where appellant fails to demonstrate that

challenged evidence probably caused the rendition of improper judgment, reviewing court

cannot conclude that admission of such evidence was harmful).


        A person is a sexually violent predator if the person (1) is a repeat sexually violent

offender and (2) suffers from a behavioral abnormality that makes the person likely to

engage in a predatory act of sexual violence.                     TEX. HEALTH & SAFETY CODE ANN.

§ 841.003. Here, the record contains ample evidence from which the jury could find that

Pena is a sexually violent predator. This evidence included testimony from the State’s

expert that Pena suffers from a behavioral abnormality that makes him likely to engage

in a predatory act of sexual violence and that Pena has difficulty controlling his behavior.2

The State’s expert diagnosed Pena with pedophilic disorder, meaning he has a pattern of

sexual attraction to prepubescent children, and further testified that pedophilic disorder is

a chronic disorder that “doesn’t go away.” There was also evidence of Pena’s repeated

sexual offenses against his three young stepdaughters over the course of several years,



        2 The State’s expert testified that the evidence that Pena sexually assaulted his ex-wife “fits in” with
the other evidence showing Pena’s difficulty controlling behavior, but that it “doesn’t carry as much weight
as an actual conviction.” His testimony indicated that the alleged conduct was only a small consideration
in his overall evaluation.

                                                       3
his failure to take accountability or show remorse for those offenses, his antisocial

personality disorder, and his nonsexual criminal history, which began when he was a

juvenile. Pena has not shown how the admission of evidence of an alleged separate

sexual offense against his ex-wife harmed him, and on the record before us we cannot

conclude that the admission of such evidence probably caused the rendition of an

improper judgment. Therefore, we overrule Pena’s first issue.


Constitutional Challenges


       In his second issue, Pena contends that the Texas Supreme Court’s decision in In

re Commitment of Stoddard, 619 S.W.3d 665 (Tex. 2020), renders chapter 841 of the

Texas Health and Safety Code facially unconstitutional. Pena’s third issue maintains that

the 2015 legislative amendments to chapter 841 also render the chapter facially

unconstitutional under the Texas Supreme Court’s decision in In re Commitment of

Fisher, 164 S.W.3d 637 (Tex. 2005). The State responds that Pena did not preserve for

appellate review his contentions regarding chapter 841’s constitutionality.


       To preserve a complaint for appellate review, a party must present to the trial court

a timely request, objection, or motion that states the specific grounds for the desired

ruling. TEX. R. APP. P. 33.1. Even a constitutional challenge can be forfeited if not

properly raised in the trial court. See Loftin v. Lee, 341 S.W.3d 352, 356–57 n.11 (Tex.

2011) (party that did not raise constitutional issues in trial court cannot argue them on

appeal). The requirement for error preservation applies to both challenges that a statute

is unconstitutional on its face or as applied to the appellant. See In re L.M.I., 119 S.W.3d

707, 711 (Tex. 2003); Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009)

                                             4
(defendant may not raise facial challenge to constitutionality of statute for first time on

appeal).


       As to his second issue, Pena does not cite to any place in the record where he

made a constitutional challenge to chapter 841 in the trial court. The record does not

indicate that Pena raised the issue before or during trial or in his motion for new trial. But

Pena suggests that he was not required to raise the issue in the trial court because the

Stoddard opinion did not become final until after the trial court’s deadline for filing

dispositive motions, which was November 3, 2020. As the parties note, the Stoddard

opinion was issued on December 18, 2020, and the Supreme Court issued mandate on

April 16, 2021. The record reflects that between November 3 and April 16, Pena filed two

motions for continuance and the trial was reset three times. The case did not proceed to

trial until May 4, 2021. We conclude that Pena had the opportunity to present his claim

of constitutional infirmity to the trial court but failed to do so. See In re Commitment of

Lucero, No. 09-14-00157-CV, 2015 Tex. App. LEXIS 1098, at *25 (Tex. App.—Beaumont

Feb. 5, 2015, pet. denied) (mem. op.) (finding that constitutional challenge was not

preserved where appellant claimed he could not have raised it before trial court due to

timing of court’s decision in another case). Because Pena failed to preserve this issue

for review, it is overruled.3


       As to his third issue, regarding the effect of 2015 legislative amendments to

chapter 841 under In re Commitment of Fisher, Pena claims in his reply brief that the



       3  We note that at least one of our sister courts has rejected the argument presented by Pena
regarding the effect of Stoddard. See In re Commitment of Ausbie, No. 14-18-00167-CV, 2021 Tex. App.
LEXIS 3881, at *41–42 (Tex. App.—Houston [14th Dist.] May 18, 2021, pet. denied) (substitute mem. op.).

                                                  5
issue was raised in the trial court. Pena then cites to the portion of the record showing

that, following trial, after the jury had been excused, Pena’s counsel stated:


       At this time, Respondent would object to the commitment of Mr. Pena as
       unconstitutional. Mr. Pena has spent 22 years in prison[;] after his prison
       sentence he will be transported to a lockdown facility, he will have to wear
       an ankle monitor, and he will remain there for an indefinite time. We feel
       this is a violation of the [C]onstitution, essentially taking custody, because
       of the punitive nature of confinement within the American Constitution.


       While Pena’s counsel referenced “a violation of the [C]onstitution,” the argument

made to the trial court does not comport with the constitutional challenge Pena now raises

on appeal. See In re N.T., 335 S.W.3d 660, 670 (Tex. App.—El Paso 2011, no pet.)

(party’s argument on appeal must comport with party’s argument in the trial court to

preserve error).   Pena’s broad assertion of unconstitutionality was too vague and

indefinite to preserve the complaint he raises on appeal regarding the interplay between

2015 legislative amendments and a 2005 Texas Supreme Court decision. See Dupuy v.

State, 631 S.W.3d 233, 242 (Tex. App.—Houston [14th Dist.] 2020, pet. ref’d) (bare

objection on basis of “constitutionality” not specific enough to apprise trial court of

complaint under Confrontation Clause); Daniels v. State, 25 S.W.3d 893, 897 (Tex.

App.—Houston [14th Dist.] 2000, no pet.) (error not preserved by non-specific objection

that evidence did not satisfy Constitution and Code of Criminal Procedure). We therefore

conclude that this statement lacks the specificity needed to preserve the issue Pena has

raised on appeal. Pena’s third issue is overruled.




                                             6
                                CONCLUSION


For the foregoing reasons, we affirm the trial court’s judgment.




                                                Judy C. Parker
                                                   Justice




                                     7